Honorable Stanley Russ State Senator P. O. Box 787 Conway, AR  72032
Dear Senator Russ:
This is in response to your opinion request wherein you ask whether Act 624 of 1987 would apply to the children of non-certified teacher aides.
Act 624 of 1987 provides as follows:
   The children or wards of any person who is a public school teacher in one school district in this State and a resident of another school district in this State shall be entitled to be enrolled in and to attend school in either the district in which the parent or guardian resides or the district in which the parent or guardian is a public school teacher.
Under current Arkansas law, a child attends the school district wherein he/she resides.  In order for a transfer to be valid, the permission of the sending and receiving district are required. Act 624 of 1987 provides an exception to this general rule.  An immediate explanation for this exception lies in the fact that this is an incentive for the certified teacher to accept employment in what might be an unattractive or isolated school district.  Such incentive would not be readily necessary to attract teachers' aides or other non-certified personnel.
Hence, it is the opinion of this office that Act 624 of 1987 should not be interpreted to apply to any personnel other than "public school teacher" as provided in the Act.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General C. Randy McNair III.